NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MEDEVA PHARMA SUISSE A.G., WARNER
CHILCOTT PHARMACEUTICALS INC., AND
WARNER CHILCOTT COMPANY, LLC,
Plaintiffs-AppeZlees,
V.
PAR PHARMACEUTICAL, INC., AND EMET
PHARMACEUTICALS, LLC, -- _
Defen.dants-Appellan,ts.
2011-1391
Appea1 from the United States District Court for the
DiStrict of New Jersey in case no. 10-CV-4008, Judge
Freda L. W0lfson.
ON MOTION
Bef0re PROST, Circuit Judge.
0 R D E R
Medeva Pharma Suisse A.G. et a1. (Medeva) move to
dismiss Par Pharmaceutica1, Inc. et a1. (Par)’s appea1,
arguing that the United States District C0urt for the
District of New Jersey improperly directed entry of final

MEDEVA PHARMA SUISSE V. PAR PHARMA 2
judgment pursuant to Fed. R. Civ. P. 54(b). Par oppose.
Medeva reply. Par moves for expedited briefing and
argument. Medeva oppose. Par replies.
This Hatch-Waxman suit regarding the u1cerative co-
litis drug Asaco1 involves two of Medeva’s patents, U.S.
Patent Nos. 5,541,l71 and No. 5,541,170. Medeva
brought the suit, asserting only infringement of the 170
patent against Par. That matter remains in discovery
Par, however, asserted a declaratory judgment claim of
invalidity as to the 171 patent. The district court dis-
missed this claim for lack of standing after Medeva issued
a covenant not to sue.
On May 16, 2011, the district court entered a Rule
54(b) judgment on the 171 claim. According to the c0u"rt,
if the decision were to be reversed on appeal, then the
court could possibly try both claims at the same time
because the 170 litigation is still in discovery Einding no
just cause for delay, the court entered judgment, and Par
Hled this appeal.
Ru1e 54(b) permits the district court “to direct the en-
try of a final judgment as to one or more but fewer than
all of the claims or parties only upon an express determi-
nation that there is no just reason for delay and upon an
express direction for the entry of judgment." Fed. R. Civ.
P. 54(b).
The court’s task in assessing Medeva’s motion to dis-
miss is therefore two fold: The first part_whether the
certified claim is final, which we review de novo_is not
disputed here. Instead, Medeva challenges the second
requirement under Rule 54(b)_that the district court
erred in determining that there was no just reason for
delay.
This determination is committed to the sound discre-
tion of the trial court by statute The court’s task is thus
only to assess whether the movant can establish the

3 MEDEVA PHARMA SUISSE V. PAR PI'lARMA
district court abused its discretion in finding the final
claim should be heard now as opposed to waiting until all
claims against all parties have been entered. W.L. Gore &
Assoc. v. Int’l Med. Prosthetics Research Assoc., Inc., 975
F.2d 858, 862 (Fed. Cir. 1992).
Medeva cannot meet this standard. The trial court
appears to have considered both parties’ arguments, and
provided a thorough explanation for why judicial re-
sources could be conserved if judgment was entered
pursuant to Rule 54(b). Because the court cannot say the
district court abused its discretion, we deny the motion to
dismiss.
The court sees no sound reason to cut short Medeva’s
brieEng schedule, which in essence is what Par’s motion
to expedite this appeal requests. Par may of course
significantly self-expedite the case by filing its briefs
early. Medeva should not anticipate any extensions of
time to file its brief The case will be placed on the next
available oral argument calendar after the briefing
schedule is completed, which is the usual course, and thus
no motion is necessary to obtain that re]ief.
Accordingly,
IT is 0RDERED THAT:
(1) The motion to dismiss is denied.
(2) The motion to expedite is denied.
FOR THE COURT
7 2011
Jlll_ /s/ J an Horbaly
Date J an Horbaly
Clerk
U.S. C0UR1Ei1l|5Ei’)PEALS FOR
THE FEDERAL C1RCUl‘l`
JUL 0 7 2011
.|AN |'lDRBALY
CLEM

MEDEVA PHARMA SUISSE V. PAR PHARMA
ccc George F. Pappas, Esq.
Daniel G. Brown, Esq.
s19